DETAILED ACTION
This is a Final office action on the merits in application number 17/722,971. This action is in response to Applicant’s Amendments and Arguments dated 11/17/2022. Claims 1, 3-4, 6-8, 10-11, 13-15, 17-18 and 20 were amended and no claims were cancelled.  Claims 1-20 are pending and have been examined on the merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding 35 USC 101: 
Applicant asserts on page 12 that Claim 1 is allowable under 35 USC 101 because “None of the examples enumerated align with the Office’s characterization of the claims”. In the Office Action dated 8/17/2022 on page 3, bottom, Claims 1-20 were rejected because they recited recording identifying information and the quantity of a product at two separate times, comparing the values and recording the observed difference which was held to be an abstract idea in the category of Certain Methods of Organizing Human Activity, specifically in the sub-category of commercial or legal interactions. MPEP 2106.04(a)(2)(II) recites “the phrase “methods of organizing human activity” is used to describe concepts relating to…commercial or legal interactions (including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities and behaviors and business relations)”.  (Examiner’s emphasis). This section of the MPEP also states: “The Supreme Court has identified a number of concepts falling within the “certain methods of organizing human activity” grouping as abstract ideas…this grouping is limited to activity that falls within the enumerated sub-groupings of…commercial or legal interactions”. Examiner holds that the specific “enumerated sub-grouping” that Applicant’s claims fall into is “commercial or legal interactions” thereby complying with the MPEP’s requirement. The MPEP also recites some examples of items that might be in this category “including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities and behaviors and business relations” (Examiner’s emphasis) but the words “concepts relating to” and “including” clearly show this is not meant to be a complete list of all possible abstract ideas in the sub-category of commercial or legal interactions. Applicant’s argument has been considered but is not persuasive.

Applicant asserts on page 12, bottom, that the MPEP 2106.04(II)(A)(1) analysis relating to distinguishing claims that recite an exception (which require further eligibility analysis) from claims that involve an exception (which are eligible and do not require further eligibility analysis) would lead to the conclusion that Applicant’s claims involve an exception but do not recite an exception and therefore are eligible.  As discussed in the Office Action dated 8/17/2022 on page 3, top, Examiner pointed out Applicant’s claim language that recites the abstract idea: “Using Claim 1 as exemplary, Claim 1 recites A method comprising: receiving, by a computing device and from a distributed ledger, a first record for a fungible asset; generating, by the computing device, one or more non-fungible tokens for the first record, wherein the one or more non-fungible tokens comprise values representing a chemical composition of the fungible asset; receiving, by the computing device and from the distributed ledger, a second record of the chemical composition of the fungible asset; and invoking, by the computing device, a smart contract to generate one or more additional non-fungible tokens based on a comparison of the first record and the second record, wherein the one or more additional non-fungible tokens indicate that one or more changes have occurred to the chemical composition of the fungible asset. (Examiner has bolded the non-abstract terms therefore the non-bolded terms recite the abstract idea).  As illustrated above, Applicant recites obtaining data representing an asset, obtaining more data representing an asset and comparing the data. As discussed in the Office Action dated 8/17/2022 on page 4, Applicant also recites non-abstract objects such as computing device, processor, memory, distributed ledger, NFT and smart contract and on page 5, Examiner asserts that Applicant has described the non-abstract items at a high level of generality, has not described any improvement to any of the items and has not taught any special use of the items. Examiner holds that Applicant merely recites general purpose devices/software constructs used for the purposes for which they were designed – which has the effect of merely applying the abstract idea. Applicant’s argument has been considered but is not persuasive.
Applicant asserts on page 13, center, that Claims 1-20 are “tied to a practical application of the abstract idea” because they “describe an improved technique to accurately track a fungible resource and its changes, throughout the lifecycle of the resource”. Examiner notes that Applicant does not claim tracking an item throughout its lifecycle, Applicant claims comparing data. As discussed in the Office Action dated 8/17/2022 on page 6, Applicant recites an abstract idea and does not recite any additional elements that would integrate the abstract idea into a practical application. Examiner notes that MPEP 2106.04(d) describes the relevant considerations relating to integrating the abstract idea into a practical application and MPEP 2106.05(a)(II) recites requirements to improve any other technology or technical field. See esp. “To show that the involvement of a computer assists in improving the technology, the claims must recite the details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method. Merely adding generic computer components to perform the method is not sufficient. Thus, the claim must include more than mere instructions to perform the method on a generic component or machinery to qualify as an improvement to an existing technology. See MPEP § 2106.05(f) for more information about mere instructions to apply an exception”). Applicant’s argument has been considered but is not persuasive.

Regarding 35 USC 102/103:
Applicant asserts on page 15 that the art of record does not teach the newly added “scraping algorithm” and “machine learning model”. Examiner agrees and, as discussed in the 35 USC 103 rejection, infra, as necessitated by amendment, now holds that Canterbury in view of Saxena and Banatao teaches these elements.

Applicant asserts on page 15 that “Canterbury never discloses that the mismatches are written to the blockchain”. Examiner notes, as discussed in the 35 USC 103 rejection, infra, that Canterbury teaches ([0043] “data associated with the mismatch can be recorded to a distributed ledger” and [0044] “The biosignatures (or a subset thereof) can be sent to a smart contract of a distributed ledger (e.g., blockchain) for conversion into associated biological tokens (each including a hash (or token ID) of a biosignature and metadata, as discussed above).”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Examiner is using the “step” annotation from the 2019 PEG for clarity.
Step 1: Independent Claim 1 and dependent Claims 2-7 claim a method (process), Independent Claim 8 and dependent Claims 9-14 claim an apparatus (machine) and Independent Claim 15 and dependent Claims 16-20 claim a medium (manufacture). 
Step 2A, prong 1:
Using Claim 1 as exemplary, Claim 1 recites (Currently Amended) A method comprising: receiving, by a computing device and from a distributed ledger, a first record for a fungible asset; generating, by the computing device, one or more non-fungible tokens for the first record, wherein the one or more non-fungible tokens comprise values representing a first chemical composition of the fungible asset; analyzing, by the computing device and using a scraping algorithm, the distributed ledger to identify one or more records associated with the fungible asset;  identifying, by the computing device and based on the analysis of  the distributed ledger, a second record associated with the fungible asset, wherein the second record comprises a second  chemical composition of the fungible asset; invoking, by the computing device, a smart contract to determine one or more changes to the chemical composition of the fungible asset between the first record and the second record; in response to the smart contract being invoked, comparing, using a machine learning model trained to identify the chemical composition of the fungible asset, the first record and the second record to identify one or more changes to the chemical composition of the fungible asset;  generating, based on one or more identified changes to the chemical composition of the fungible asset, one or more additional non-fungible tokens, wherein the one or more additional tokens represent the one or more changes in the chemical composition of the fungible asset between the first record and the second record; and writing, by the computing device, the one or more additional non-fungible tokens to the distributed ledger.
For clarity Examiner has bolded the non-abstract elements.  Claim 1 (and similarly Claims 8 and 15) recites steps that, under their broadest reasonable interpretations and but for the recitations of computer elements, cover a Certain Method of Organizing Human Activity. Recording identifying information and the quantity of a product at two separate times, comparing the values and recording the observed difference is an abstract idea that is included in the category of Certain Methods of Organizing Human Activity specifically in the grouping of commercial or legal interactions. Examiner asserts that identifying and counting inventory over time is a well-known commercial activity. Applicant further claims a computing device, a distributed ledger, non-fungible tokens (NFTs), scraping algorithm, a smart contract and a machine learning model. Applicant also claims a processor in claims 8, 10 and 14, memory in Claim 8, and a non-transitory computer readable medium in Claims 15-20.
Dependent Claims 2, 9 and 16 further limit a record and contain the same abstract idea by virtue of their dependency on Claims 1, 8 and 15, respectively.  Dependent Claims 3, 10 and 17 further limit an NFT and contain the same abstract idea by virtue of their dependency on Claims 1, 8 and 15, respectively.  Dependent Claims 4-6, 11-13 and 18-20 further limit the content of an NFT and contain the same abstract idea by virtue of their dependency on Claims 1, 8 and 15, respectively.  Dependent Claims 7 and 14 further limit a smart contract and contain the same abstract idea by virtue of their dependency on Claims 1 and 8, respectively.  
Accordingly Claims 1- 20 recite an abstract idea.
Step 2A, prong 2:
The judicial exception is not integrated into a practical application. The only hardware that Applicant recites is a computing device in Claims 1 and 7, a processor in claims 8, 10 and 14, memory in Claim 8 and a non-transitory computer readable medium in Claims 15-20. Applicant describes computing device and processor in their specification at [0027] as general purpose computing devices that can take one of many possible forms. Applicant does not describe any specific technical detail and this item is used for the well known purposes for which it was designed – processing data.  Applicant describes memory in their specification at [0032] as general purpose memory that can take one of many possible forms. Applicant does not describe any specific technical detail and this item is used for the well known purposes for which it was designed – storing data.  Applicant describes medium in their specification at [0028] as general purpose medium that can take one of many possible forms. Applicant does not describe any specific technical detail and this item is used for the well known purposes for which it was designed- storing data.  Applicant also recites the software constructs of distributed ledger, non-fungible token (NFT), scraping algorithm, smart contract and machine learning model. Applicant describes distributed ledger in their specification at [0025 and 0035] as general purpose distributed ledger that can take one of many possible forms. Applicant does not describe any specific technical detail and this item is used for the well known purposes for which it was designed – making data immutable. Applicant describes non-fungible token (NFT) in their specification at [0019] as general purpose “non-fungible token or cryptocurrency” that can take one of many possible forms. Applicant does not describe any specific technical detail and this item is used for the well known purposes for which it was designed – making data immutable. Applicant describes a scraping algorithm in their specification at [0035] but merely uses the name with its basic function “the computing device may use a scraping algorithm to obtain one or more records stored on a ledger” and does not recite any technical detail. Applicant describes smart contract in their specification at [0041] as general-purpose smart contract that can take one of many possible forms. Applicant does not describe any specific technical detail and this item is used for the well known purposes for which it was designed – automatically execute actions when the terms of an agreement are met. Applicant further describes machine learning model in their specification in [0021] as using one of 15 possible broad categories of algorithms “or any equivalent thereof” and in [0022] Applicant lists a large number of possible training techniques that could be used. Applicant does not recite a specific technology, an improvement to a technology nor a special purpose machine but only the broad functionality of machine learning and uses it for the purpose for which it was designed, look for patterns in data.
Applicant teaches well known hardware and software constructs used for the purposes for which they are intended.  Applicant does not claim or teach in his specification any special purpose hardware or improvements thereof.  All of the hardware recited in Applicant’s claims and specification is recited at a high level of generality and amount to no more than instructions to apply the exception using general purpose computer systems and software constructs. The claimed invention does not improve the functioning of a computer, the software constructs themselves or any other technology or technological field, the claimed invention does not apply the judicial exception to a particular (non-general purpose) machine, and the claimed invention does not effect a transformation or reduction of a particular article to a different state or thing.  
The claims as a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Independent claims 1, 8 and 15 are therefore directed to an abstract idea. As discussed above, dependent Claims 2-7, 9-14 and 16-20 recite the same abstract idea and do not recite any additional elements that would integrate the abstract idea into a practical application and are, thus, also directed to an abstract idea.  

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As stated previously with respect to the integration of the abstract idea into a practical application, the additional elements of a general purpose computing device, processor, memory, medium, distributed ledger, non-fungible tokens (NFTs), scraping algorithm, smart contract and machine learning model taken individually and in combination, amount to no more than mere instructions to apply the exception using general purpose computer systems and software constructs. As previously discussed, Claim 1 as a whole merely describes recording identifying information and the quantity of a product at two separate times, comparing the values and recording the observed difference and is an abstract idea that is included in the category of Methods of Organizing Human Activity specifically in the grouping of commercial or legal interactions. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea. Mere instructions to apply cannot provide an inventive concept. Similarly Claims 8 and 15 recite the same abstract idea, do not recite any additional elements that would integrate the abstract idea into a practical application and, when taken as a whole generally apply the abstract idea of recording identifying information and the quantity of a product at two separate times, comparing the values and recording the observed difference and do not contain an inventive concept. Similarly Claims 2-7, 9-14 and 16-20 recite the same abstract idea, do not recite any additional elements that would integrate the abstract idea into a practical application and, when taken as a whole generally apply the abstract idea of recording identifying information and the quantity of a product at two separate times, comparing the values and recording the observed difference and do not contain an inventive concept. 

Claims 1-20 are not patent eligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 8-12 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2020/0351094 to James C. Canterbury et. al. (Canterbury) in view of U.S. Patent Publication U.S. 2018/0165416 to Manoj Saxena et. al. (Saxena) in view of U.S. Patent Publication 2022/010277 to Diosdado Rey Banatao et. al. (Banatao). 

Regarding Claims 1, 8 and 15:
Canterbury teaches a system that tokenizes the biological signatures of sample materials and generates NFTs of the data to create an immutable record.  Canterbury teaches: (Currently Amended) A method comprising: receiving, by a computing device and from a distributed ledger, a first record for a fungible asset; ([0017] “At t=1. The first biosignature is received at apparatus 110A”).

generating, by the computing device, one or more non-fungible tokens for the first record, ([0017] “the generation of the biological tokens can be performed by the processor 102” and [0023] “a new non-fungible cryptographic token (the biological token)”).

wherein the one or more non-fungible tokens comprise values representing a first chemical composition of the fungible asset; ([0019] “chemical analysis…unique biosignature… chromatography… mass spectrometry”). Examiner is interpreting this element and the two previous elements to mean that the system receives chemical signature data of a substance and puts the chemical signature (associated with a sample ID) into a blockchain.
analyzing, by the computing device …, the distributed ledger to identify one or more records associated with the fungible asset; identifying, by the computing device and based on the analysis of the distributed ledger, a second record associated with the fungible asset, wherein the second record comprises a second chemical composition of the fungible asset; Examiner is interpreting this element to mean that the system performs a second test on the same fungible asset sample at a different time and interprets this element as checking the identification of the samples to ensure that you are comparing tests of the same asset. Canterbury teaches this at ([0017] “The remote processor 114 can then verify the authenticity of the biological sample and/or the biological sample's provenance (i.e., confirming the patient from which the biological sample was derived) by comparing the second biosignature with the first biosignature, or by comparing a hash of the second biosignature with the token ID”). Further, Canterbury teaches putting identification of the sample into the metadata which is included in the token (see for example [0023] and [0034]), therefore retrieving the identification of the sample for comparison from the blockchain would be an inherent part of comparison. 

invoking, by the computing device, a smart contract to determine one or more changes to the chemical composition of the fungible asset between the first record and the second record;  Canterbury teaches ([0017] “The generation of the biological tokens 104B can be performed by the processor 102 or by one or more remote processors (e.g., a collection of processors forming a distributed ledger such as a blockchain), optionally based on one or more smart contracts” and [0046] “generate the cryptographic token using a smart contract and through communication with a distributed ledger”).

in response to the smart contract being invoked, comparing, … the chemical composition of the fungible asset, the first record and the second record to identify one or more changes to the chemical composition of the fungible asset; Canterbury teaches: ([0013] “unique token ID…Once the token has been defined, a second biosignature scan (e.g., similar to the first biosignature scan, but at a different location within the supply chain) can subsequently be performed, and the results of the second biosignature scan can be compared with the token within the blockchain” and [0017] “At t=2, the remote processor 114 receives a signal representing one or more of: the token ID… by comparing a hash of the second biosignature with the token ID, to see whether they match or substantially match”).

 generating, based on one or more identified changes to the chemical composition of the fungible asset, one or more additional non-fungible tokens, wherein the one or more additional tokens represent the one or more changes in the chemical composition of the fungible asset between the first record and the second record and writing, by the computing device, the one or more additional non-fungible tokens to the distributed ledger. ([0043] “data associated with the mismatch can be recorded to a distributed ledger” and [0044] “The biosignatures (or a subset thereof) can be sent to a smart contract of a distributed ledger (e.g., blockchain) for conversion into associated biological tokens (each including a hash (or token ID) of a biosignature and metadata, as discussed above).”

While Canterbury teaches obtaining stored historical token data for comparison to tokens for the same sample generated at different points in the supply chain, Canterbury does not specifically teach:  using a scraping algorithm. Saxina, in a related field of art, teaches a general purpose tool to scrape data from a blockchain. Saxina teaches ([0107] “different crawlers 454 may be used to collect blockchain data associated with various public and private blockchains”). Examiner holds that it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date that the system of Cantebury could be predictably improved by using the blockchain scraping tool, as taught by Saxina, with predictably faster results than using a manual method of obtaining the data.

While Cantebury teaches comparing biological tokens and identifying differences (see at least [0013 and [0017]), Cantebury does not specifically teach:  using a machine learning model trained to identify (a chemical composition). Banatao, in a related field of art, teaches a system for managing recycling processes by accessing the chemical composition of input as different stages of the process using machine learning. Banatao teaches ([0047] “The normalized spectrum data may be processed by trained machine learning models or other computational methods, such as procedural or rules-based models, to look for patterns in the signals related to material signatures 253, additive or contaminant signatures 255, or other information indicative of chemical type, composition, morphology, structure, or purity” and [0026] “the chemical fingerprint 145 may describe a prediction of the constituent materials and material composition making up the waste material”). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date that the system taught by Canterbury to identify differences between chemical/biological samples at different stages of a process could be improved by using a machine learning tool, as taught by Banatao, with the predictable results of more quickly and reliably identifying materials at different stages of a process 

Regarding Claims 2, 9 and 16:
Canterbury in view of Saxena and Banatao teaches all of the elements of Claim 1. Canterbury also teaches: (Original) The method of claim 1, wherein the one or more non-fungible tokens comprise a value representing an amount of a chemical element of the fungible asset, and the one or more additional non-fungible tokens comprise a value indicating that the amount of the chemical element of the fungible asset is decremented. ([0043] “evaluating one or more historical biosignature tokens and/or associated stored data … cause the processor to compare the foregoing data, detect a mismatch … data associated with the mismatch can be recorded to a distributed ledger. The mismatch can represent … decreased acetone/ketones due to evaporation”) and [0044] “The biosignatures (or a subset thereof) can be sent to a smart contract of a distributed ledger (e.g., blockchain) for conversion into associated biological tokens”).

Regarding Claims 3, 10 and 17:
Canterbury in view of Saxena and Banatao teaches all of the elements of Claim 1. Canterbury also teaches: (Currently Amended) The method of claim 1, further comprising: determining, based on the one or more identified changes, that the fungible asset has been consumed; and destroying, based on a determination that the fungible asset has been consumed, the one or more non-fungible tokens and the one or more additional non-fungible tokens. ([0041] “Continuous, non-fungible tokens can include an additional, dynamic attribute (i.e., a “quantity” attribute) that can be decremented. Consuming a continuous, non-fungible token can refer to using only a portion/subset of the continuous, non-fungible token (e.g., as the quantity attribute is dynamically decremented). Once the quantity attribute reaches a value of zero, the continuous, non-fungible token can be sent to the burn location referenced above”).

Regarding Claims 4, 11 and 18:
Canterbury in view of Saxena and Banatao teaches all of the elements of Claim 1. Canterbury also teaches: (Currently Amended) The method of claim 1, wherein: the first record comprises information indicating individual chemical elements or individual molecular components of the fungible asset, and each of the one or more non-fungible tokens comprises a value corresponding to each of the individual chemical elements or each of the individual molecular components of the fungible asset. ([0043] “data associated with the mismatch can be recorded to a distributed ledger. The mismatch can represent … decreased acetone/ketones due to evaporation” and [0012] “one or more characteristics of the biological sample itself” and see other examples cited in [0043]). Examiner is interpreting that “characteristics” can include single chemical elements or molecular components.

Regarding Claims 5, 12 and 19:
Canterbury in view of Saxena and Banatao teaches all of the elements of Claim 1. Canterbury also teaches: (Original) The method of claim 1, wherein the chemical composition of the fungible asset comprises at least one of: one or more chemical properties, elemental properties, elemental components, parametric components, or molecular components of the fungible asset. ([0019] “chemical analysis…unique biosignature… chromatography… mass spectrometry” and [0017] “biosignature”).

Claims 6-7, 13-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2020/0351094 to James C. Canterbury et. al. (Canterbury) in view of U.S. Patent Publication U.S. 2018/0165416 to Manoj Saxena et. al. (Saxena) in view of U.S. Patent Publication 2022/010277 to Diosdado Rey Banatao et. al. (Banatao) and further in view of NPL MDPI “Inventions” Article: “Chemical and Physical Analysis of a Petroleum Hydrocarbon Contamination on a Soil Sample to Determine its National Degradation Feasability” by Kuruna Arjoon et. al. Published 20 August 2020 (Arjoon).

Regarding Claims 6, 13 and 20:
Canterbury in view of Saxena and Banatao teaches all of the elements of Claim 1. While Canterbury teaches testing biological material and saving a biological/chemical signature of the material at a point in time as a non-fungible token (NFT), Canterbury teaches that this tool can be used for [0019] “any other biological material” and teaches a food safety use in [0039]. Canterbury also teaches using well known chemical analysis tools of chromatography and mass spectrometry machines (see [0019] and it is well known in the art that these machines are capable of testing any chemical including petroleum and determining the amount of carbon and hydrogen in the petroleum. Canterbury does not specifically teach: (Currently Amended) The method of claim 1, wherein: the fungible asset is petroleum, a first token of the one or more non-fungible tokens comprises information indicating an amount of carbon contained in the petroleum, and a second token of the one or more non-fungible tokens comprises information indicating an amount of hydrogen contained in the petroleum. Arjoon, in the petroleum testing and analysis art, teaches using a spectrometer (page 5, second paragraph) to specifically determine the exact amount of carbon and hydrogen in samples from the same location at two separate time periods (see page 8 and especially tables 4 and 5) with the motivation of determining the ability of various substances to biodegrade various components of petroleum in polluted soil over time. It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date to use the chemical analysis spectrometry machines taught by both Canterbury and Arjoon, that are capable of testing any kind of chemical, to test petroleum, as taught by Arjoon, and put the results of the tests for each element, as taught by Arjoon, into NFTs, as taught by Canterbury, for the predictable increase in data security. 

Regarding Claims 7 and 14:
Canterbury in view of Saxena and Banatao teaches all of the elements of Claim 1. While Canterbury teaches using a smart contract to generate an additional non-fungible tokens for each sample tested at various times, Canterbury does not specifically teach doing this for each element.  Canterbury does not specifically teach: (Currently Amended) The method of claim 1, each of the one or more non-fungible tokens comprises information indicating an amount of a chemical element of the fungible asset at a first time, and each of the one or more additional non-fungible tokens comprises information indicating a remaining amount of the chemical element of the fungible asset at a second time.  Arjoon, in the petroleum testing and analysis art, teaches using a spectrometer (page 5, second paragraph) to specifically determine the exact amount of carbon and hydrogen in samples from the same location at two separate time periods (see page 8 and especially tables 4 and 5) with the motivation of determining the ability of various substances to biodegrade various components of petroleum in polluted soil over time. Arjoon teaches comparison of different types of carbon and different types of hydrogen (page 8, first paragraph) over time and it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date to collect and save the information about the individual chemicals that is needed for the comparisons into NFTs, as taught by Canterbury, for the predictable increase in data security. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY S BURSUM whose telephone number is (571)272-8213. The examiner can normally be reached M-F 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan C Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-2786.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.S.B./Examiner, Art Unit 3687                                  /NATHAN A MITCHELL/                                                                           Primary Examiner, Art Unit 3687